UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7203



BENJAMIN L. DOYLE,

                                            Plaintiff - Appellant,

          versus


MS. FURY, c/o Video Electronic; DONALD GLOBAL,
Global Electronic; DETECTIVE SHEARERS; RALEIGH
POLICE DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CA-03-139-5-F)


Submitted:   November 6, 2003          Decided:     November 21, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin L. Doyle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin L. Doyle appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§§ 1915(e)(2), 1915A (2000).   We have reviewed the record and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

for the reasons stated by the district court.    See Doyle v. Fury,

No. CA-03-139-5-F (E.D.N.C. filed July 16, 2003 & entered July 17,

2003).   We deny Doyle’s motions for appointment of counsel.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2